Title: To Thomas Jefferson from Robert Smith, 3 February 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Department3rd Feby 1808
                  
                  I have had the honor of receiving your note in relation to Mr. Tarlton Webb—I will accordingly have his name placed on the roll of applicants—There are no vacancies at present in the corps of midshipmen; but when vacancies shall occur, the application of Mr. Webb shall be respectfully considered. 
                  I have the honor to be with great respect sir, yr. mo: ob: st
                  
                     Rt Smith 
                     
                  
               